O’Connor, J.,
dissenting.
{¶ 21} I dissent.
{¶ 22} Despite the ongoing legal debate over the admissibility of polygraph evidence, an array of federal and state courts recognize that polygraph testing may be a viable tool in the rehabilitation, treatment, and monitoring of sex offenders. The trial and appellate courts in this case also found that polygraph testing was reasonably related to the offenses committed by this juvenile, as well as to the juvenile’s rehabilitation and probation. Given those findings and the broad discretion afforded to trial courts in setting terms of probation, I would affirm the decision of the court of appeals insofar as it concluded that the use of polygraph testing may be imposed as a requirement of probation.
Moyer, C.J., and Resnick, J., concur in the foregoing dissenting opinion.
Rachel A. Hutzel, Warren County Prosecuting Attorney, and Joshua A. Engel and Mary K. Hand, Assistant Prosecuting Attorneys, for appellee, the state of Ohio.